

Exhibit 10.2


WELLCARE HEALTH PLANS, INC. 2013 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD NOTICE AND AGREEMENT


This award is made to the Participant named below by WellCare Health Plans,
Inc., a Delaware corporation (the “Company”). Subject to the terms and
conditions of this Restricted Stock Unit Award Notice and Agreement and the
terms and conditions of the Stock Unit Award Agreement that is an integral part
of this award (together, the “Award Documentation”), the Company hereby awards
under the WellCare Health Plans, Inc. 2013 Incentive Compensation Plan (the
“Plan”) the Restricted Stock Units (“RSUs”) described below to Participant
effective as of the Grant Date set forth below. Capitalized terms used in the
Award Documentation that are not defined herein have the meanings attributed to
them in the Plan.


1.    Participant: [●]


2.    Grant Date: [●]


3.    Number of RSUs Awarded: [●], subject to adjustment as provided in the
Award Documentation and the Plan.


4.    Description of RSUs: Each RSU constitutes an unfunded and unsecured
promise of the Company to deliver one Share to Participant on the Delivery Date
(defined below).


5.    Normal Vesting Schedule: Except as set forth in Sections 7, 8 and 9 below,
the following table sets forth each date upon which Participant shall become
vested with respect to the number of RSUs set forth opposite such date (each
such date, a “Vesting Date”), provided that the Continuous Service of
Participant continues through and on the applicable Vesting Date. Except as
otherwise provided in the Award Documentation, the RSUs shall vest only on the
Vesting Dates specified in the table below and no partial vesting will occur
prior to any Vesting Date.


Vest Date
 
Vest Quantity
 
 
 



6.    Termination of Continuous Service: Except as set forth in Sections 7, 8
and 9 below, upon the termination of Participant’s Continuous Service for any
reason, any then-unvested RSUs shall be forfeited automatically without any
payment to Participant and become null and void.


7.    Change in Control: In the event of a Change in Control, any then-unvested
RSUs shall become immediately vested on the effective date of the termination of
Participant’s Continuous Service if, within twenty-four (24) months following a
Change in Control, Participant’s Continuous Service is terminated (i) by the
Company or a Subsidiary without Cause, (ii) by Participant for Good Reason,
(iii) for Retirement or (iv) for Disability.


8.    Retirement or Long-Term Disability: If Participant ceases to be an
employee of the Company or a Subsidiary and either (i) Participant is eligible
for Retirement at the time of such termination of employment and Participant’s
employment is terminated for Retirement or (ii) Participant’s employment
terminates due to Participant’s Disability, then (x) if such termination occurs
on or prior to the one-year anniversary of the Grant Date, (1) Participant shall
retain a pro-rata portion of the RSUs (with such pro-rata portion determined by
multiplying the total number of RSUs granted to Participant hereunder by a
fraction, the numerator of which is the number of days from the Grant Date
through the date of Participant’s termination, and the denominator of which is
365), which retained RSUs shall continue to vest in equal installments on the
applicable Vesting Dates as if such termination of employment had not occurred,
and (2) any RSUs that are not retained by Participant


1



--------------------------------------------------------------------------------




and otherwise eligible for continued vesting pursuant to the immediately
preceding clause (x)(1) shall be forfeited automatically without any payment to
Participant and become null and void, and (y) if such termination occurs
following the one-year anniversary of the Grant Date, the RSUs shall continue to
vest on the applicable Vesting Date as if such termination of employment had not
occurred.


9.    Death: If Participant dies while employed by the Company or a Subsidiary,
any then-unvested RSUs shall become immediately vested.


10.    Delivery Date: The Shares underlying the number of vested RSUs shall be
delivered as soon as practicable and, in any case, within 30 days after the
earlier of (i) the applicable Vesting Date on which such RSUs were originally
scheduled to vest (not taking into account any acceleration of vesting pursuant
to Section 7 or 8 of this Agreement) and (ii) the Participant’s death.


Participant acknowledges and agrees that by accepting this Restricted Stock Unit
Award Notice and Agreement electronically through the website of the agent
appointed by the Company to administer the Plan, it will act as the
Participant’s electronic signature to this Restricted Stock Unit Award Notice
and Agreement and Participant hereby consents and agrees to the electronic
delivery of the Award Documentation. Participant acknowledges and agrees that
(1) the Stock Unit Award Agreement, the Plan and the Plan prospectus are
available for Participant’s review through the website of the agent appointed by
the Company to administer the Plan, and, upon request, a paper version of each
document will be provided to Participant and (2) Participant has reviewed and
fully understands the Award Documentation, the Plan and the Plan prospectus and
agrees to be bound by the terms and conditions of the Plan and the Award
Documentation.




2

